DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claims 17 and 18 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11, 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moses (US7983435B2).
Regarding claim 1, Moses discloses a mass configured to be disposed across a user's tympanic membrane (Figure 1, see annotated figure below), comprising a first portion; and a second portion coupled to the first portion (Figure 1, see annotated figure below), the first portion being configured for placement on a lateral side of the tympanic membrane(Figure 1, see annotated figure below), the second portion being configured for placement on a medial side of the tympanic membrane (Figure 1, see annotated figure below).

    PNG
    media_image1.png
    581
    820
    media_image1.png
    Greyscale

Regarding claim 2, Moses discloses wherein at least one of the first portion and the second portion comprises an energy source (Figure 5, power source “32”, see figure below).

    PNG
    media_image2.png
    236
    361
    media_image2.png
    Greyscale

Regarding claim 3, Moses discloses the energy source is battery (Col 4 lines 16-17 "a power source 32, such as a battery.").
Regarding claim 5, Moses discloses at least one of the first portion and the second portion comprises an inert counter mass (Figure 5, chambers "40", "42", "44", see figure below, Col 6, lines 41-43 "One or more of the chambers 40, 42 and 44 can be at least partially filled with a fluid.").

    PNG
    media_image2.png
    236
    361
    media_image2.png
    Greyscale

Regarding claim 6, Moses discloses the first portion is coupled to the second portion by a connecting member, the connecting member being configured to traverse the tympanic membrane (Figure 2 Flanges "34", "36", Tube "33", Figure 1, see figures below).

    PNG
    media_image3.png
    392
    459
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    581
    820
    media_image4.png
    Greyscale

Regarding claim 7, Moses discloses the connecting member comprises an energy source (Figure 2 Tube "33", Power Source "32", see figure below).

    PNG
    media_image3.png
    392
    459
    media_image3.png
    Greyscale

Regarding claim 8, Moses discloses the energy source is a battery (Col 4 lines 16-17 "a power source 32, such as a battery.").
Regarding claim 9, Moses discloses the first portion and the second portion have a first outer diameter, and wherein the connecting member has a second outer diameter, the second outer diameter being smaller than the first outer diameter (Figure 2 Flanges "34", "36", Tube "33", see figure above).
Regarding claim 11, Moses discloses the connecting member further comprises an actuator (Figure 5, actuator "28", see figure below).

    PNG
    media_image2.png
    236
    361
    media_image2.png
    Greyscale

Regarding claim 16, Moses discloses a hearing aid, which is insertable through a user's tympanic membrane to amplify certain frequencies and cancel other frequencies (Col 3, lines 43-44 "hearing aid inserted through the tympanic membrane" Col 2, lines 45-46 "an apparatus for use in amplifying certain frequencies and canceling other frequencies"), comprising a mass (mass is inherent in everything), comprising a first portion; and a second portion coupled to the first portion, the first portion being 

    PNG
    media_image1.png
    581
    820
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    361
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    586
    529
    media_image5.png
    Greyscale

    PNG
    media_image3.png
    392
    459
    media_image3.png
    Greyscale

Regarding claim 17, Moses discloses the first portion is selected from the group consisting of a thin film battery, a radio thermal generator, a super capacitor, a thick film battery, or a lithium (Li) ion battery (Col 4, lines 56-58 "Alternatively, one or both of the flanges can comprise the power source, such as a battery, connected to the other components of the hearing aid" Col 5 lines 15-17 "The power source 32 may advantageously be a battery, 15 such as but not limited to a nickel-cadmium or lithium cell type battery.").
Regarding claim 18, Moses discloses the second portion is an inert counter mass (Figure 5, chambers "40", "42", "44", see figure below, Col 6, lines 41-43 "One or more of the chambers 40, 42 and 44 can be at least partially filled with a fluid.").

    PNG
    media_image2.png
    236
    361
    media_image2.png
    Greyscale

Regarding claim 19, Moses discloses the first portion is selected from the group consisting of a thin film battery, a radio thermal generator, a super capacitor, a thick film battery, or a lithium (Li) ion battery (Col 4, lines 56-58 "Alternatively, one or both of the flanges can comprise the power source, such as a battery, connected to the other components of the hearing aid" Col 5 lines 15-17 "The power source 32 may advantageously be a battery, 15 such as but not limited to a nickel-cadmium or lithium cell type battery.").
Regarding claim 20, Moses discloses the second portion is an inert counter mass (Figure 5, chambers "40", "42", "44", see figure below, Col 6, lines 41-43 "One or more of the chambers 40, 42 and 44 can be at least partially filled with a fluid.").

    PNG
    media_image2.png
    236
    361
    media_image2.png
    Greyscale

Regarding claim 21, Moses discloses the first portion is coupled to the second portion by at least one connecting member (Figure 2 Flanges "34", "36", Tube "33", see figure below).

    PNG
    media_image3.png
    392
    459
    media_image3.png
    Greyscale
.
Regarding claim 22, Moses discloses the actuator is disposed in the at least one connecting member (Figure 5, actuator "28", see figure above).
Regarding claim 23, Moses discloses the actuator is disposed about the at least one connecting member (Figure 3, eardrum stimulating member "28b", see figure below, Col 4, lines 23-24 "eardrum stimulating member 28 may be an actuator or a transducer.").

    PNG
    media_image6.png
    384
    464
    media_image6.png
    Greyscale

Regarding claim 24, Moses discloses a hearing aid, which is insertable through a user's tympanic membrane (Col 3, lines 43-44 "hearing aid inserted through the tympanic membrane" Col 2, lines 45-46 "an apparatus for use in amplifying certain frequencies and canceling other frequencies"), comprising a housing having a first flange and a second flange having a groove therebetween (Figure 2 Flanges "34", "36", see annotated figure below), the housing enclosing a microphone (Figure 2 microphone "24", see .

    PNG
    media_image7.png
    392
    459
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    581
    820
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US7983435B2) as applied to claims 1 and 3 above, and further in view of Eckhian (US20090010462A1).
Regarding claim 4, Moses does not disclose the battery is a thin film battery. Eckhian teaches that it is known to use a rechargeable thin film battery in hearing aids as set forth in the Abstract and paragraph [0001] to provide which eliminates the bulk of traditional batteries and allows for across air recharging not requiring the removal of the battery.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the mass as taught .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US7983435B2) as applied to claims 1 and 6 above, and further in view of Cho (US9344818).
Regarding claim 10, Moses does disclose materials that contact the tissues of the ear are preferably biocompatible, such as silicon, titanium, fluoroplastics or other materials (Col 4, lines 17-19), but does not disclose the first portion, the second portion, and the connecting member are a single unit of common material. Cho teaches that it is known that each of the housing of the body part and the two circular plates, of the tympanum implant, may be made of a biocompatible material as set forth in column 7, lines 36-39 to provide a device that won’t be rejected by the user’s body or result in infection.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the mass as taught by Moses, with a first, second and connecting member made of a single common material as taught by Cho, since such a modification would provide the predictable results of the mass claimed by Moses, but with all three parts made of the same biocompatible material.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US7983435B2) as applied to claim 1, and further in view of Rucker (US20120039493A1). 
Regarding claim 12, Moses does not disclose each of the first portion and the second portion weighs between about 10 milligrams and about 15 milligrams. Rucker teaches that it is known to use a combined mass in a hearing aid that is within a range from about 10 mg to about 40 mg as set forth in paragraph [0037] to provide a weight that will not harm the tympanic membrane, but has enough mass to actuate the membrane.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to try the individual weights of the two portions to arrive .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US7983435B2) as applied to claim 1, and further in view of Lesinski (US5772575A). 
Regarding claim 13, Moses does not disclose each of the first portion and the second portion has a height between about 1 millimeter and about 2 millimeters in height. Lesinski teaches that it is known a transducer of the microactuator is preferably a thin circular disk of 1 to 10 mils thick set forth in the column 5, lines 45-46 to provide enough rigidity to maintain its shape, but not too thick to negatively affect implementation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to try the height of the two portions as taught by Lesinski, since the height of the portions was presented without any indication of criticality in the instant application.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US7983435B2) as applied to claim 1, and further in view of Shennib (US6137886A). 
Regarding claim 14, Moses does not disclose each of the first portion and the second portion has an outer diameter between about 2 millimeters and about 3 millimeters. Shennib teaches that “the cross-sectional shape of ear canal is generally oval with a long/short vertical/horizontal) axis ratio ranging from 1: 1 to 3: 1. The diameter ranges from as little as 3 mm (along the horizontal axis of the bony region in small canals) to as much as 16 mm (along the vertical axis of the cartilaginous region in large canals)” in column 1, lines 30-35, "Occlusion (of the ear canal) related problems include discomfort, irritation and even pain; moisture build-up in the occluded ear canal; cerumen impaction; and  occlusion effect." in column 3, line 11 and "The large diameter of coupling pad 31 was approximately 3 mm" in column 10, lines 59-60 to provide a tympanic actuator that can fit into the ear canal and not occlude the ear canal or the tympanic membrane.  It would have been obvious before the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US7983435B2) as applied to claim 1, and further in view of Perkins (US8401214B2). 
Regarding claim 15, Moses discloses one or more of the first portion and the second portion is coupled to an actuator but does not explicitly disclose the actuator being configured to displace one or more of the first portion and the second portion a distance to move the tympanic membrane. Perkins teaches that it is known to use a transducer (“120”) to move the first and second portions in a first (“132”) and second (“134”) direction to actuate the tympanic membrane (“TM”) as set forth in Figures 2B and 2C (see below) to provide an actuation of the tympanic membrane in a natural direction.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the mass as taught by Moses, to displace the first and second portions in a first and second direction as taught by Perkins, since such a modification would provide the predictable results of the mass as claimed by Moses that moves the tympanic membrane in a direction that it would naturally move.

    PNG
    media_image9.png
    376
    629
    media_image9.png
    Greyscale


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791